DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/21 has been entered.
 
The present application is being examined under the pre-AIA  first to invent provisions. Per amendment dated 8/2/21, claims 1-27 are currently pending in the application, with claims 19-27 being withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election of Group I invention (claims 1-18) was made without traverse on 10/6/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 5 recites the limitation “wherein the (meth)acrylic polymer comprises from [[70]] 90 percent to 99.7 percent by weight of methyl methacrylate units, and from 0.3 to 30 percent by weight of at least one monomer having at least one ethylenic unsaturation that can copolymerize 
Claim 16 is drawn to an impregnation syrup, and further limits the scope of the activator to those of the Markush listing. However, the claim is indefinite because the Markush listing includes organic-soluble transition metal catalysts (i.e. metal-based catalysts), whereas according to amended claim 1, the impregnation syrup contains no metal based catalysts.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Munn et al. (US 3,287,155), in view of Kato et al. (US 4,885,125, of record).
Munn teaches cured products formed from monomer-polymer syrups of methacrylic ester compositions in the presence of tin chloride and organic peroxides and a chain transfer agent such as a mercaptan, for making laminates with fibrous material, i.e. an impregnation liquid (col. 1, lines 10-18, 23-25). In one embodiment of the reference, tin chloride (i.e. a metal based catalyst) may be applied to the surface of the fibrous material, in which event it need not be included in the syrup prior to contact with the fibrous material (i.e. syrup contains no metal based catalyst), with such a technique providing for syrups with longer pot life and other advantages (col. 1, lines 47-59). The reference further teaches syrups having a bulk viscosity in the range of 0.5 to 50 poise (col. 2, lines 23-26), and containing polymeric methyl 
Munn is silent with regard to a syrup comprising an activator as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The secondary reference to Kato teaches polymerization of an unsaturated vinyl compound such as a (meth)acrylate (col. 1, lines 5-17, 20-34) with a polymer, namely so-called syrup (col. 2. lines 43-56) with radical polymerization initiator. As the initiators, the reference teaches peroxide initiators (col. 2-3, bridging paragraph). The reference further teaches polymerization accelerators such as reductants, such as N,N-dimethylaniline, N,N-dimethyltoluidine etc. in an amount of in an amount of 0.05 to 5 parts by wt., per 100 parts by wt. of monomer (i.e. 500 ppm to 50,000 ppm) optionally containing a polymer, so as to decompose the polymerization initiator and accelerate the formation of radicals (reads on activator) (col, 3. lines 15-43). Given the teaching in Kato on advantages of using tertiary amines such as N,N-dimethylaniline and N,N-dimethyltoluidine in an amount of 0.05 to 5 parts by wt., per 100 parts by wt. of monomer optionally containing a polymer, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include an art recognized tertiary amines such as N,N-dimethylaniline and N,N-dimethyltoluidine in any amount prescribed by Kato, including in amounts that fall within the claimed range, in Munn’s compositions so as to decompose the polymerization initiator and accelerate the formation of radicals therein (obviates claim 1, 3, 4 and 16).
Additionally, the limitation “for implementing an impregnation process of a fibrous substrate, wherein said fibrous substrate is made of long fibers having an aspect ratio of at least 1000” as recited in claim 1 is deemed an intended use of the impregnation liquid. Given that the Munn-Kato combination obviates the claimed compositional limitations and Munn’s monomer-polymer syrups are for making laminates with fibrous material, a skilled artisan would reasonably expect the compositions which overlap in scope with the claimed compositions to be capable of being used in an impregnation process of long fibers as in claimed invention, absent evidence to the contrary.
With regard to claims 2, 9-11, Munn teaches the monomer-polymer syrups containing at least 5% and preferably not more than 50%, by weight of polymeric methyl methacrylate (i.e. homopolymer) or copolymer containing methyl methacrylate as the principal component, i.e. 5-50 wt.% polymer, complimentally from 95-50 wt.% by weight methyl methacrylate, and admixed with 0.01 to 1 wt.% of alkyl mercaptan (col. 1, lines 32-42, claim 2-Munn), up to 3.0 parts by wt. of copper, i.e. includes 0 as the lower limit, 0.01- 2.0 wt.% peroxide curing agent, i.e. an initiator/curing agent. Additionally, Method A includes 0.38 part inhibitor, per 80 parts by wt. of monomer (col. 2), i.e. remainder may be Kato’s activator. As stated above, the reference teaches that tin chloride need not be included in the syrup. Additionally, Kato teaches tertiary amines such as N,N-dimethylaniline and N,N-dimethyltoluidine in an amount of 0.05 to 5 parts by wt., per 100 parts by wt. of monomer optionally containing a polymer (col, 3. lines 15-43). Thus, the combination as a whole obviates the claimed components and ranges thereof. It is noted that fillers and additives are optional in claim 2.
With regard to claims 3 and 4, Munn teaches polymeric methyl methacrylate (i.e.
homopolymer) and (co)polymers comprising methyl methacrylate as the prinicipal monomer (col. 1, lines 34-35, col. 2, lines 36-54).
With regard to claims 5-7, Munn teaches polymers of methyl methacrylate and copolymers containing methyl methacrylate as the principal component (col. 1, lines 35-37), and that ethylacrylate (i.e. alkyl acrylate having 2 carbon atoms in the alkyl group) can be used in place of at least of methylacrylate monomer-polymer composition (page 7, paragraphs 4-6). It would have been obvious to one of ordinary skill in the art to prepare copolymers comprising methyl methacrylate and ethyl acrylate within the claimed range (claim 5), absent evidence of criticality for the claimed monomers and ranges.
With regard to claim 8, the reference teaches methyl methacrylate polymer having an inherent viscosity of 0.23 to 1.0 (col. 2, lines 23-34). Although the reference is silent regarding the weight average molecular weight as claimed presently, a skilled artisan would recognize that the disclosed viscosity is directly related to the molecular weight of the polymer and reasonably expect the broad range of disclosed inherent viscosity to encompass claimed lower limit weight average molecular weight, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons herewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claims 12-15, Munn teaches peroxides at 0.01 to 2.0 wt.% of the syrup, including lauryl peroxide, t-butyl hydroperoxide, methyl ethyl ketone peroxide (having 8 carbon atoms) (Table 1, col. 3, lines 20-25, Example II and III), and also AIBN as an initiator (col. 2, method A). Regarding claim 15, Munn teaches polymer at 5-50 wt.% of the syrup composition, 0.01 to 1 wt.% of alkyl mercaptan (col. 1, lines 32-42, Munn), 0.01- 2.0 wt.% peroxide, i.e. an initiator/curing agent (col. 3, lines 21-23, Munn) and 0.38 part inhibitor, per 80 parts by wt. of monomer (col. 2, Method A), and Kato teaches activator at 0.05 to 5 parts by wt., per 100 parts by wt. of monomer optionally containing a polymer. The calculated initiator content per 100 parts by wt. of monomer overlaps with the range as recited claim 15.
With regard to claim 16, Kato teaches polymerization accelerators such as reductants, such as N,N-dimethylaniline, N,N-dimethyltoluidine etc. in an amount of in an amount of 0.05 to 5 parts by wt., per 100 parts by wt. of monomer (i.e. 500 ppm to 50,000 ppm) optionally containing a polymer, so as to decompose the polymerization initiator and accelerate the formation of radicals (reads on activator) (col, 3. lines 15-43).
With regard to claim 17, Munn teaches syrups including 95-50 wt.% of methyl methylacrylate (col. 1, lines 32-42, ref. claim 2).
With regard to claim 18, it is noted that the lower limit of filler and/or additive amount in claim 2 is zero.

Claims 2, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Munn et al. (US 3,287,155), in view of Kato et al. (US 4,885,125, of record) and Kitagawa et al. CUS 4,344,906, of record).
	The discussions with regard to Munn and Kato from paragraph 5 above are incorporated herein by reference.
	Although Munn and Kato are silent with regard to additives in the syrup compositions, secondary reference to Kitagawa et al. teaches producing glass fiber-reinforced, transparent cast sheets comprising impregnating glass fibers with a resin syrup comprising 10 to 50 parts by weight of a copolymer in a polymerizable monomer (Ab., col. 3, lines 20-54, Examples). Additionally, Kitagawa teaches ultraviolet (UV) absorbers as optional additives in the resin syrups (col. 4, lines 54-59). Given the teaching in Kitagawa, it would have been obvious to one of ordinary skill in the art to include ultraviolet absorbers in Munn’s syrup compositions as modified by Kato, in amounts depending upon the desired level of UV stabilization, including in amounts within the scope of the claimed invention.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,131,768 B2 (reference patent), in view of JP05078545 A (machine translation, ‘545 reference).
Patented claims 1, 12-14 are as follows:

    PNG
    media_image1.png
    390
    416
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    263
    412
    media_image2.png
    Greyscale

Thus, the cited reference claims teach an impregnation liquid comprising a (meth)acrylic homopolymer or copolymer of methyl methacrylate (i.e. polymer with 100% MMA or 70-99.7 wt.% MMA), a (meth)acrylic monomer having a viscosity as in the presently claimed invention. It is noted the reference claims do not recite a metal based catalyst as an essential component of the syrup.
	The patent reference claims are silent with regard to (1) syrup compositions comprising an initiator, an inhibitor and an activator as in the claimed invention (instant claim 1).
	JP ‘545 reference is drawn to curable syrup composition comprising a (meth)acrylate polymer or copolymer (C) of a monomer such as methyl methacrylate, polymerizable monomers (A), (B) and (D)), a polymerization inhibitor (F), a curing agent and a curing accelerator such as an aromatic tertiary amine (reads on activator) (Ab, ref, claims 1, 3, [0011, 0019, 0022, 0023]. The reference further teaches a curing agent, such as an organic peroxide such as benzoyl peroxide or ethylene methyl ketone peroxide (reads on initiator), and a curing accelerator, such as an aromatic tertiary amine, as redox catalysts for curing the compositions, an amount of 0.2 to 0.6 parts by wt. of aromatic amine accelerator based, per 100 parts by wt. of (A) to (D), and an amount of (A) and (B) is preferably 60 to 90 parts per 100 parts of (A) to (D), and an amount of (D) at 0.1 to 10 parts by weight [0012], that an accelerator is advantageous for controlling the rate of radical generation [0022-0026]. The reference additionally teaches inhibitor (F) for adjusting the storage stability and curing rate [0019]. It is further noted that (A), (B) and (D) may all be (meth)acrylic monomers [0005-0008, 0013]. Given the teaching in JP ‘545 on redox catalysts for curing the polymer in monomer compositions and the advantages of an inhibitor and an accelerator (i.e. an activator) in curable compositions, it would have been obvious to one of ordinary skill in the art to include an initiator, an inhibitor and an activator in amounts prescribed in JP ‘545 in the syrup compositions of patent reference claims and thereby arrive at pending claim 1. For instance, JP ‘545 teaches 0.1 to 10 parts by weight per 100 parts by mass of (A-(D). The calculated amount of accelerator in ppm based on wt. of (meth)acrylic monomer in a syrup comprising 0.2 parts by wt. accelerator and 70 parts by wt. of (A+B+D) (i.e. (meth)acrylic monomers) is about 2857 ppm. As stated above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Limitations as presently recited in pending claims 3-7 are met/obviated by patent claims 12-16, that of pending claims 8 is met by patent claim 1, that of pending claims 9-11 are met by patent claims 17-20, that of pending claims 12-16 are obviated by JP ‘545 [0022-0026], that of claims 2 and 17 are obviated by patent claims 20-24, in view of JP’545 portions cited above and limitations of claim 18 are met by patent claim 1.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,500,339 B2 (reference patent), in view of JP05078545 A (machine translation, ‘545 reference).
Patent reference claims 1, 7-9 and 16 are as follows:

    PNG
    media_image3.png
    692
    634
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    491
    398
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    244
    489
    media_image5.png
    Greyscale

Thus, cited reference claims teach an impregnation liquid comprising a (meth)acrylic homopolymer or copolymer of methyl methacrylate (i.e. polymer with 100% MMA or 70-99.7 wt.% MMA) at 5-59.99 wt.%, a (meth)acrylic monomer at 30 to 89.99 wt.%, 0.01 to 5 wt.% of an initiator, 0 to 1 wt.% of an activator, and having a viscosity as in the presently claimed invention. It is noted the reference claims do not recite a metal based catalyst as an essential component of the syrup.
The patent reference claims are silent with regard to (1) syrup compositions comprising an inhibitor in the claimed invention.
	The discussion with regard to JP ‘545 reference above in paragraph 9 is incorporated herein by reference. Given the teaching therein that including an inhibitor (F) in the curable compositions enables adjusting the storage stability and curing rate [0019], it would have been obvious to a skilled artisan to include the same in reference patent claims and thereby arrive at pending claims 1-5, 9-11, 15 and 17.
	Limitations as presently recited in claims 6 and 7 are met by reference patent claim 9, that of pending claims 12-14 are obviated by ref. patent claims 11 and 12 and that of pending claim 16 is taught by JP ‘545 reference [0022-0026].
	Regarding pending claims 8 and 18, it is noted that reference claim 16 is open to additives and recites a (meth)acrylic polymer. It is noted that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). The patent disclosure teaches additives of overlapping scope (col. 12, lines 17-21) and a wt. average molecular weight of larger than 50,000 (col 7, lines 63-65).

Response to Arguments
In view of the amendment dated 8/2/21, all rejections set forth in the office action dated 4/5/21 are withdrawn. Additionally, Applicants arguments have been duly considered but are not applicable to the new grounds of rejections set forth herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762